DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the drawings and claims in the reply filed on 10 May 2021 is acknowledged. Claims 1-5 and 7-19 are amended, and claim 6 is cancelled. Claims 1-5 and 7-20 are pending; claim 20 is withdrawn; and claims 1-5 and 7-19 are presented for examination on the merits.
In response to the amendment filed on 10 May 2021, the objections to the drawings are withdrawn; the objection to the specification is withdrawn; objections to the claims are added; the claim interpretation under 35 USC112(f) is partially withdrawn; the rejections under 35 U.S.C. 112(a) are changed; the rejections under 35 U.S.C. 112(b) are partially withdrawn and supplemented; the rejection under 35 U.S.C. 112(d) is withdrawn; and the rejections over the prior art are withdrawn.

Claim Objections
Claim 10, 17, and 19 are objected to because of the following informalities:  
Regarding claim 10, the limitation "the distribution map of the light emitted from particles" must be changed to "the distribution map of the light emitted from the particles".
Regarding claim 17, the limitation "the communicadtion unit" must be changed to "the communication unit".
Regarding claim 19, the word "and" after the passing step should be removed, and the comma after the optically measuring step should be replaced by "; and".
Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitation "a display configured to display a screen to perform an input operation of a measurement condition… wherein the display is configured to display the intended uses of the display.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 1, the "measurement unit having a flow cell" is not recited as a component of the flow cytometer. Accordingly, the measurement unit having the flow cell is interpreted as outside the scope of the flow cytometer.
Claim 2 recites an "external computer." Claim 16 recites an "external server." The external computer and the external server are interpreted as outside the scope of the claimed flow cytometer.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows: 
"a communication unit" through which the information for specifying the measurement item received by the input unit is transmitted to an external computer via a network and through which the measurement condition is received from the external computer via the network (claims 2 and 16-18).
unit" is a generic placeholder, and it has been coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. The recited connection between the communication unit and the controller is structural but is insufficient to perform the function of transmitting to and receiving data from the external computer via the network.
Because "communication unit" is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the rejection under 35 U.S.C. 112(b) below for a discussion regarding the disclosed corresponding structure of the claimed "communication unit."
"an input unit" (claim 14).
The term "unit" is a generic placeholder, and it has been coupled with functional language (inputting) without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.
Because "input unit" as recited in claim 14 is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification teaches that input unit 30 is a barcode reader, an RFID reader, or at least one of a keyboard and a mouse ([0057] of published application).
This interpretation of "input unit" does not apply to claim 18, which recites that "the input unit includes a reader," where "reader" is interpreted as a structural term.
"a suction unit" that suctions the measurement sample from a sample container (claims 12 and 13).
The term "unit" is a generic placeholder, and it has been coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. The mere recitation of a generic placeholder configured to perform a physical step does not recite sufficient structure.
Because "suction unit" is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the rejection under 35 U.S.C. 112(b) below for a discussion regarding the disclosed corresponding structure of the claimed "suction unit."


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(I) 
Claim 1 has been amended to recite
A flow cytometer comprising: 
a display configured to display a screen to perform an input operation of a measurement condition; and 
a controller connected to the display, the controller configured to execute instructions stored in memory to:
receive, via the display, a measurement item;
…

The limitation that the controller is configured to execute instructions to receive something via the display is new matter.
The original specification teaches that "The display unit 62 is configured by, for example, a monitor, and displays the screens 90 to 96 shown in FIGS. 6 to 12 and the analysis result" ([0062]). 
The specification does not disclose a display or monitor that is a touch screen for inputting data. Instead, the specification teaches that "the condition input unit 61 may be configured with at least one of a keyboard, a mouse, and a touch panel to accept input of measurement conditions when a user inputs measurement conditions" ([0058]). There is no 
Regarding the meaning of "measurement item," the specification teaches the following ([0031]):
In this case, the measurement item is one or more items measured by the flow cytometer 10, and is, for example, the type of the particle, the kind of the substance present in the particle and the like. Specifically, the type of cell, type of protein, kind of sugar chain, kind of lipid, type of glycoprotein, type of glycolipid, kind of lipoprotein, kind of nucleic acid, kind of biological component such as cylinder and the like can be mentioned. The information for specifying the measurement item is not limited insofar as the measurement item can be specified. For example, the measurement item may be the name of the measurement item itself, or the type of stain which stains the particle, the substrate of the enzyme, information on the reagent necessary for detecting particles such as antibodies, or the name of the antigen. The information for specifying the measurement item also includes identification information of the reagent mixed with the particles in order to measure the measurement item.

Regarding how a measurement item is input to the flow cytometer, the specification teaches the following ([0066]; bolding added):

In ST10, the signal processing unit 63 acquires information for specifying the measurement item. For example, using the barcode reader as the input unit 60, information for specifying the measurement item is read from the barcode attached to the reagent container. The information for specifying the measurement item is, for example, the identification information of the reagent mixed with the particle. In ST11, the signal processing unit 63 transmits information for specifying the measurement item to the external server 11. Note that the barcode attached to the reagent container also may include manufacturer identification information for identifying the manufacturer of the reagent. In that case, the measurement condition is received from the external server 11 only when manufacturer identification information indicating a specific manufacturer is acquired from the bar code of the reagent container, and a notice indicating a measurement condition is not received is displayed on the display unit 62 when the manufacturer identification information indicating a specific manufacturer is not obtained.

As taught by the above passage of the original disclosure, the signal processing unit 63 receives the measurement item via input unit 60, which can be a barcode reader, not via display via the display is new matter.


(II) 
Claim 1 has been amended to recite
A flow cytometer comprising: 
a display configured to display a screen to perform an input operation of a measurement condition; and 
a controller connected to the display, the controller configured to execute instructions stored in memory to:
receive, via the display, a measurement item;
adjust, via the display, the measurement condition corresponding to the received measurement item;
…

Dependent claims 8 and 10 have been amended to recite the limitation "wherein the controller is configured to adjust the measurement condition…"
Claim 19 has been amended to recite a step of "adjusting a measurement condition" and a step of "displaying a screen…to perform an input operation of the measurement condition."
The meaning of both receiving and adjusting a measurement condition is unclear, as set forth below in the rejections under 35 USC 112(b).
The specification teaches the following regarding "Measurement Conditions" ([0048]; bolding and italics added), which Applicant has cited as providing written description support for the amendment:

As described above, the flow cytometer 10 receives the measurement condition from the external server 11 in order to set the measurement condition according to the measurement item prior to the measurement. FIG. 4 shows an example of information included in the received measurement condition in the case where the light derived from the particle is fluorescent. The measurement condition includes basic information relating to measurement (hereinafter referred to as "basic measurement information"), information relating to adjustment of detection sensitivity for detecting optical information (hereinafter referred to as "information relating to adjustment of detection sensitivity"), information relating to correction of the detected optical information, information related to gating for setting an area of the particles to be selected based on calculation formula for use in temperature correction described later.

The original disclosure teaches that the measurement condition includes information and a formula, and that a measurement condition candidate is accepted by condition selection unit 71 of the flow cytometer, which performs process ST11 to ST16 ([0065]) in concert with a measurement condition candidate list being received from an external server (ST12, ST17, Fig. 13), or in the alternative, a measurement condition is manually inputted by a user (ST13, Fig. 13; Fig. 14, [0074]). Neither accepting the candidate measurement condition by condition selection unit 71 nor manually inputting of a measurement condition by a user is "adjusting" the measurement condition because the accepted/inputted information is not changed.
Next, according to the original disclosure, the measurement condition is set by the flow cytometer (ST19, Fig. 13) ([0071], bolding and italics added):

In ST18, the signal processing unit 63 accumulates the measurement conditions received from the external server 11. That is, the received measurement condition is added to the measurement condition list in which the measurement conditions received in the past are stored, and this list is stored. In ST19, the signal processing unit 63 sets measurement conditions. The setting of the measurement conditions entails adjusting the amplification degree of the output voltage of the light receiving element or the voltage applied to the light receiving element by using the information relating to the adjustment of the detection sensitivity, and determining the amount of light wavelength distribution outside the detection target included in the detected optical information (referred to as "fluorescence correction setting") using information relating to the correction of the detected optical information, and determining the region of each particle to be selected from the distribution chart by using the information related to the gating.

This setting of the measurement condition can also be in response to receiving a measurement condition selected from the measurement condition list by the user ([0083]).
If the indefinite limitation "measurement condition" is interpreted as something that can be received or input, such as a measurement condition parameter or measurement condition information (see [0048] above, which teaches that the measurement condition includes information and a formula), then the original disclosure does not provide support for adjusting this same parameter or information. As described in [0071] above, the accepted/selected 
Accordingly, when interpreting "measurement condition" as something that is received and/or inputted, the original disclosure does not teach that this received/inputted measurement condition itself is "adjusted" by the flow cytometer as claimed. That is, the original disclosure teaches selecting a measurement condition from a choice of candidate measurement conditions (or inputting a measurement condition) and then setting the selected candidate measurement condition, rather than the modifying an existing measurement condition via the flow cytometer or a displayed screen.1 The limitation in claims 1, 8, 10 and 19 regarding adjusting the measurement condition is new matter.

(III) 
Claim 1 has been amended to recite
A flow cytometer comprising: 
a display configured to display a screen to perform an input operation of a measurement condition; and 
a controller connected to the display, the controller configured to execute instructions stored in memory to:
receive, via the display, a measurement item;
adjust, via the display, the measurement condition corresponding to the received measurement item;
…

The specification teaches that the display unit 62 can be a monitor that displays screens ([0059]). The original disclosure does not provide support that a monitor or other display participates in a controller, such as a signal processing unit 63, adjusting a parameter or a condition. The limitation that the controller is configured to adjust the measurement condition via the display is new matter. 
to perform an input operation of a measurement condition" has not been rejected under these grounds because the clause "to perform an input operation of a measurement condition" can be broadly interpreted as an intended use of the displayed screen. A user may use the displayed screen to input data via a mouse, keyboard, etc.

(IV) 
Claim 3 has been amended to recite that the controller is further configured to display.
Claim 4 has been amended to recite that the controller is configured to measure.
Claim 12 has been amended to recite that the controller is further configured to detect fluorescence.

These limitations are new matter.
The specification teaches that signal processing unit 63 can serve as a control unit ([0047]) and that signal processing unit 63 includes, inter alia, CPU 81 and memory 82 ([0062]).  
The original disclosure teaches configuration to display (display unit 62) that is distinct from signal processing unit 63.
The original disclosure teaches configuration to measure and detect (light receiving elements 100) that are distinct from signal processing unit 63.

(V) 
Claim 12 has been amended to recite that "the suction unit is connected to the controller."
Claim 13 has been amended to recite that "the controller is configured to: control the suction unit to suction the measurement sample from the sample container that has been set at a predetermined position by a user."
There is no teaching or illustration of connection of the suction unit to signal processing unit 63, or control by signal processing unit 63 of the suction unit. Accordingly, this limitation is new matter.
The specification teaches the following ([0033]):
As shown in FIG. 1B, the flow cytometer main body 13 is provided with a suction unit 710 configured to be able to move up and down and move horizontally. The user positions the sample container containing a manually prepared measurement sample at 

It is not implicit to this teaching that suctioning is under automated control, as opposed to manual control. 

(VI) 
Claim 18 has been amended to recite that the controller is further configured to control the input unit to read identification information.
The original disclosure does not provide support for automated control of the input unit, and this limitation is new matter.
The specification teaches that input unit 60 is a barcode reader that reads a barcode attached to the reagent container ([0057], [0066]), and there is no suggestion in the original disclosure that reading by the barcode reader is under control of signal processing unit 63. In fact, the specification teaches that "input unit 60 also may be configured by at least one of a keyboard and a mouse, and the user may manually input information for specifying measurement items" ([0057]). 

(VII) 
Claim 19 has been amended to recite the following steps:
adjusting a measurement condition…;
passing particle-containing liquid containing particles in a sample through a flow cell;
optically measuring the particles in the particle-containing liquid passing through the flow cell according to the adjusted measurement condition[; and]
displaying a screen including a distribution map of the light emitted from the particles to perform an input operation of the measurement condition.

Written description support for a step of displaying a screen including a distribution map of the light emitted from a control sample to perform an input operation of the measurement condition has written description support in the disclosed process of a user manually inputting a measurement condition (Fig. 14) and the illustrated screens of Figs. 8-10. However, claim 19 
When inputting each information on the screens 92, 93, 94, the user preliminarily measures a control sample consisting of artificially created components such as a single-dye control sample stained only with FITC, for example, one or more times, then, based on the measurement result, a value indicating an appropriate amplification degree, a voltage value, a fluorescence correction value, and information related to gating may be determined. Upon receiving a measurement instruction of the control sample from the user while each screen 92, 93, 94 is displayed, the signal processing unit 63 causes the measurement instruction screen 95 shown in FIG. 11 to be displayed on the screens 92, 93, and 94. When the measurement sample is selected according to the instruction of the screen 95, the signal processing unit 63 confirms that the control sample is set at the predetermined position, and starts the preliminary measurement according to the measurement instruction. When the user presses the "remeasure" buttons 92c, 93c, 94c on the screens 92, 93, 94, the signal processing unit 63 performs the preliminary measurement again. On screen 93, when the user presses the "redraw" button 93b on the screen 93, the signal processing unit 63 redisplays the distribution diagram of the scattergram and the like on the screen 93.

As set forth above, the original disclosure teaches that screens 92, 93, and 94 of Figs. 8-10 were used during measurement of a control sample (not measurement sample) in order to input a measurement condition ("measurement instruction"). This step is closest to the claimed step of adjusting a measurement condition.2 Then after the user inputs the measurement condition using the control sample, a measurement sample is measured.
There is no support in the original disclosure for inputting/adjusting a measurement condition, measuring a sample using the inputted/adjusted measurement condition, and then displaying a screen including measurement data of the sample in order to input the same measurement condition that was used to measure the sample.

Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (regards as the invention.
Claim 1 recites the limitation "A flow cytometer comprising: … a controller connected to the display, the controller configured to execute instructions stored in memory to: …" It is unclear whether a memory storing the instructions is within the scope of the claimed controller. The specification teaches that signal processing unit 63 can serve as a control unit ([0047]) and that signal processing unit 63 includes, inter alia, CPU 81 and memory 82 ([0062]).  Can the controller be merely a conventional, programmable processor, such as a CPU, as opposed to a programmed processor (both CPU and memory storing instructions)?
Claim 1 recites the limitation "the measurement condition corresponding to the received measurement item." There is insufficient antecedent basis for this limitation in the claim. The claim previously recites "a measurement condition" but not a measurement condition corresponding to the received measurement item.
Claim 1 recites the limitation "a controller connected to the display, the controller configured to execute instructions stored in memory to: receive, via the display, a measurement item." This limitation describes the configuration of the controller and does not explicitly refer to configuration of the display. It is unclear whether the claimed display must be configured to pass along as measurement item. As noted above in the rejection under 35 USC 112(a), the original disclosure does not teach a display structure that is configured to both display a screen and to accept user inputted data, such as a touch screen monitor.
1 recites the limitation "a display configured to display a screen to perform an input operation of a measurement condition; and a controller connected to the display, the controller configured to execute instructions stored in memory to: … adjust, via the display, the measurement condition corresponding to the received measurement item." Claim 19 recites "adjusting a measurement condition" and "displaying a screen…to perform an input operation of the measurement condition." The meaning of "measurement condition" is unclear because the claims appear to be using the phrase in two distinct ways. The limitation "input operation of a measurement condition" suggests that the measurement condition is something that can be input like data, such as a parameter that governs a measurement condition (e.g., temperature set point) rather than a measurement condition itself (a mode or a state of being, such as temperature). The limitation "adjust…the measurement condition" suggests that the measurement condition is an actual condition (mode or state of being, such as temperature), and an actual measurement condition cannot be input like data.
The specification teaches the following regarding "Measurement Conditions" ([0048]; bolding added):
As described above, the flow cytometer 10 receives the measurement condition from the external server 11 in order to set the measurement condition according to the measurement item prior to the measurement. FIG. 4 shows an example of information included in the received measurement condition in the case where the light derived from the particle is fluorescent. The measurement condition includes basic information relating to measurement (hereinafter referred to as "basic measurement information"), information relating to adjustment of detection sensitivity for detecting optical information (hereinafter referred to as "information relating to adjustment of detection sensitivity"), information relating to correction of the detected optical information, information related to gating for setting an area of the particles to be selected based on the optical information (hereinafter referred to as "information related to gating"), and a calculation formula for use in temperature correction described later.

In the above teaching of the specification, the measurement condition includes various information and a calculation formula. This teaching of the specification is not interpreted as a special definition, and the ordinary meaning of a "measurement condition" does not encompass information or formulae. One of ordinary skill in the art would understand a condition to be a mode or state of being. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "measurement condition" is indefinite because the specification does not clearly redefine the term.
Claim 1 recites the limitation "a controller connected to the display, the controller configured to execute instructions stored in memory to:…adjust, via the display, the measurement condition corresponding to the received measurement item." The meaning of "measurement condition" is unclear, as set forth above. Regardless of whether "measurement condition" is interpreted as a parameter that governs a measurement condition or as an actual measurement condition, it is unclear what is meant by a controller adjusting the measurement condition via the display. The specification teaches that the display unit 62 can be a monitor that displays screens ([0059]). How can a monitor or other display mediate a controller (i) to adjust a parameter or (ii) to adjust a condition? A display that merely displays does not include configuration to adjust data.
Claim 2 recites the limitation "the information for specifying the measurement item." There is insufficient antecedent basis for this limitation in the claim. Dependent claims 17 and 18 are indefinite for the same reason.
Claim 2 recites the limitation "wherein the controller is further configured to: transmit, through a communication unit connected to the controller, the information …" This limitation is unclear in view of the specification. Does the controller transmit, does the communication unit transmit, or do both the controller and the communication unit transmit? Dependent claims 17 and 18 are indefinite for the same reason.
Claim 2 recites the limitation "wherein the controller is further configured to: … receive, through the communication unit, the measurement condition from the external computer via the network." It is unclear from what the controller is configured to receive the measurement condition. From the communication unit or from the network?
Claim 2 recites the limitation "wherein the controller is further configured to: … select the received measurement condition." It is unclear in view of the specification whether this selecting is distinct from, and in addition to, the configuration to adjust the measurement condition that is recited in claim 1.
control the display to display?
Claim 3 recites the limitation "the plurality of measurement conditions." There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "wherein the controller is further configured to: display, on the display, a list of the plurality of measurement conditions; and receive the measurement condition from the list of the plurality of measurement conditions." It is completely unclear how a configured controller could receive anything from a display screen. A display such as a monitor displays a visual pattern detectable by the human eye, and this visual pattern is not equivalent to data that a computer processor can send or receive.
Claim 4 recites the limitation "wherein the controller is configured to measure the particles…" Claim 1 recites that the controller controls a measurement unit having a flow cell to optically measure particles. Do both the controller and the measurement unit have configuration to measure? It is unclear in view of the disclosure how the controller is configured to measure, as opposed to being configured to control the measurement unit to measure.
Claim 7 recites the limitation "wherein the measurement condition is information relating to adjustment of the detection sensitivity." It is unclear how a measurement condition can include information. The ordinary meaning of a "condition" is a mode or state of being (e.g., temperature). "Information" can include data related to a condition (e.g., a measurement of temperature), but information (data) is not synonymous with an actual condition (mode or state of being). How can information be adjusted, as required by claim 1?
Claim 7 recites the limitation "the adjustment of the detection sensitivity." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the light receiving element." There is insufficient antecedent basis for this limitation in the claim. Claim 7 previously recites "at least one light receiving element."

Claim 8 recites the limitation "wherein the controller is configured to adjust the measurement condition including information relating to the correction of the detected light includes information relating to a light wavelength distribution amount…" The clause "includes information relating to a light wavelength distribution amount…" is grammatically incorrect, and its meaning is unclear.
Claim 9 recites the limitations "the detected light" and "the particles in a sample." There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the measurement condition including information relating to gating…." There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "wherein the controller is configured to adjust the measurement condition including information relating to gating including information for setting a position for selecting particles on the distribution map of the light emitted from [the] particles. It is unclear what is meant by adjusting information. The ordinary meaning of "information" is knowledge or facts about something. Ordinarily, "information" does not describe a dynamic variable or parameter that can be adjusted. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "information" is indefinite because the specification does not clearly redefine the term. As noted above in the rejection under 35 USC 112(a), the concept of adjusting information lacks written description support.
Claim 12 recites the limitation "wherein the controller is further configured to: … detect fluorescence derived from each fluorescence-labeled antibody contained in the suctioned measurement sample." Claim 1 recites that the controller controls a measurement unit having a flow cell to optically measure particles. Detection of fluorescence is a type of optical measurement. Do both the controller and the measurement unit have configuration to optically control a detector to detect fluorescence.
Claim 13 recites the limitation "the sample container that has been set at a predetermined position by a user." There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the light emitted." There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the following steps:
adjusting a measurement condition…;
passing particle-containing liquid containing particles in a sample through a flow cell;
optically measuring the particles in the particle-containing liquid passing through the flow cell according to the adjusted measurement condition[; and]
displaying a screen including a distribution map of the light emitted from the particles to perform an input operation of the measurement condition.

It is unclear how data from particles measured according an adjusted condition could to be displayed to perform an input operation of the condition prior to adjusting. Logically, this seems to be impossible.

Claim limitation "communication unit" (claim 2) invokes 35 U.S.C. 112(f) (see Claim Interpretation section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosed communication unit 64 corresponds to the claimed communication unit. The cartoon box illustrated in Fig. 3 does not imply any particular structure. The specification teaches the following regarding communication unit 64 ([0061] of published application):
The communication unit 64 is configured by a communication device for communicating with the external server 11 via the network 12 according to a predetermined communication standard. Information for specifying measurement items is transmitted to the external server 11 via the network 12, and measurement conditions and the like corresponding to information for specifying measurement items are received from the external server 11 via the network 12.

This passage, and the rest of the disclosure, does not disclose a corresponding structure of the claimed communication unit.
suction unit" that suctions the measurement sample from a sample container (claims 12 and 13) invokes 35 U.S.C. 112(f) (see Claim Interpretation section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The cartoon rectangle 710 illustrated in Fig. 1B does not imply any particular structure.
In view of the foregoing regarding the limitations "communication unit" and "suction unit," the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Response to Arguments 
Applicant's arguments filed on 10 May 2021 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Applicant's arguments do not specifically address the retained interpretation under 35 USC 112(f) and the retained grounds of rejection under 35 USC 112(b).
The rejections based upon Yamamoto (US 5,408,307) have been withdrawn because this prior art does not disclose a "measurement condition" that is both inputted/received and adjusted, as required by independent claims 1 and 19. However, this subject matter is newly rejected under 35 USC 112(a) and 35 USC 112(b).
Regarding claim 1, Applicant argues that Yamamoto fails to disclose that the display is configured to display the screen including a distribution map of light emitted from the particles. This argument is not persuasive for two reasons. First, the cytogram of Fig. 1 of Yamamoto is a distribution map of light emitted from cells. It is at least implicit to Yamamoto that this cytogram is displayed. Second, Yamamoto discloses cathode-ray tube (CRT) 23 as a display, and a conventional CRT monitor is capable of displaying any pattern.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding method claim 19, it is noted that Yamamoto '469 (US 5,488,469; previously cited) discloses selecting and setting protocol (ST31, Fig. 6) and then manually setting an analytic area (ST34, Fig. 6) prior to measurement via an operator setting a window in a cytogram such as Fig. 11 (col. 6, lines 13-16 and 19-20; col. 10, lines 21-27). Yamamoto '469 does not disclose a "measurement condition" that is both inputted/received and adjusted, as required by independent claims 1 and 19. However, this subject matter is newly rejected under 35 USC 112(a) and 35 USC 112(b).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narisada (US 2003/0032193) discloses a particle analyzer having a classifying section for classifying particles on distribution maps (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0030] teaches that "The database D of the external server 11 is configured to accept changes and additions of measurement conditions at any time from the server administrator." This teaching does not describe the configuration of the flow cytometer of claim 1 or a step of displaying a screen as recited in method claim 19.
        2 refer to section II above regarding why inputting and adjusting the same measurement condition in claim 19 lacks written description support.